DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal assembly along the inner bore between the energy transfer mechanism and the second end (as in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240 and 242 (in both figures 9a and 9b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks antecedent basis for “the passageway” in line 11.
	Claim 3 is indefinite because it recites “wherein at least one ETM is a WETM and at least one WETM is an inductive coupler segment” but since only a single one of each of an ETM and WETM is previously recited, it is indefinite how this claim would apply to more than one of either mechanism.
	Claim 8 lacks antecedent basis for “the multilateral junction” in line 5.  
	Claim 8 also is indefinite for reciting “the energy transfer mechanism” in lines 2-3, where previously multiple energy transfer mechanisms are recited (i.e. the upper and lower of claim 1) and therefore it is indefinite as to which energy transfer mechanism is being referred.
	Claim 9 is indefinite since it is not clear how the recitation of “(hydraulics)” as in line 5 is meant to further limit the recitation that the energy source is based on pressure.
	Claim 11 is indefinite for reciting “the energy transfer mechanism” in line 2, where previously multiple energy transfer mechanisms are recited (i.e. the upper and lower of claim 1) and therefore it is indefinite as to which energy transfer mechanism is being referred.
	Claim 24 is indefinite because it recites “wherein at least one ETM is a WETM and at least one WETM is an inductive coupler segment” but since only a single one of 
	The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12, 14-16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange (US 6,089,320) in view of Brockman et al. (US 6,684,952).  LaGrange discloses a multilateral wellbore system comprising: a unitary junction (20, fig 6) having a conduit having a first upper aperture (at 88), a first lower aperture (at 76), and a second lower aperture (at 84, see col. 13, lines 50-65); the first lower aperture defined at the distal end of a primary leg extending from a conduit junction (62); the second lower aperture defined at the distal end of a lateral leg extending from the conduit junction, where at least one of the legs of the junction assembly is deformable (abstract, also fig 9 vs fig 12); wherein both legs of the junction assembly are deformable with respect to one another (as shown in 12, also see col. 4, lines 59+); a completion deflector (36) comprising a tubular (fig 2) formed along a primary axis and having a first end and a second end, with a contoured surface (46) provided at a first end, the tubular further having an inner bore (52/50) extending .  
Brockman et al. disclose a multilateral wellbore system comprising: an upper energy transfer mechanism (464) mounted along a conduit between a first upper aperture and a conduit junction (as in fig 12); a lower wireless energy transfer mechanism (470) mounted along one of the legs between a distal end of a passageway of the leg and the upper ETM, the upper ETM in wired communication with the lower WETM (466); wherein the WETM and the ETM are inductive coupler segments (col. 11, lines 60-65); a ETM (as om embodiment of fig 14, with ETMs in each leg) within the primary leg (as would correspond to deflector portion of LaGrange) which is a WETM (548); wherein at least one of the ETMs is powered from an energy source selected from the group consisting of electricity or motion of conductor/coil (inherent to induction assembly as described as known to one of ordinary skill); an electrical device in wired communication with an ETM, the electrical device is selected from the group consisting of sensors, flow control valves, controllers, WETMs, ETMs, contact electrical connectors, electrical power storage devices, computer memory and logic devices (col. 3, lines 37-60); a first tubing string (475) having a distal end with a seal assembly (610) and a ETM (477) disposed on the first tubing string, wherein the first tubing string extends into the first upper aperture (fig 15) of the junction assembly so that the ETM carried on the first tubing string is coupled to both the ETM and the WETM of the junction assembly (as in fig 15, coupled with 602); a lower ETM (any of ETM as shown .

Claims 7, 8, 13, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange in view of Brockman et al. as applied to claims 1 and 16 above, and further in view of Steele (WO 2016/007165).  LaGrange and Brockman et al. disclose all the limitations of these claims, as applied above, except for a lateral completion assembly with an ETM.  Steele discloses a completion assembly (201 as in fig 14) comprising an ETM (405a/b) mounted thereon; an inner bore (184’) extending between a first and second end, with the ETM mounted along the inner bore and a seal assembly (440 or other seal shown within bore in figure 14) along the inner bore between the ETM and the second end, the first end and the inner bore disposed for receipt of a lateral leg (as in fig 14); wherein the lateral completion further comprises an electrical device in wired communication with the ETM of the lateral completion assembly (as connected to 408a/b), the electrical device selected from the group consisting of sensors, flow control valves, controllers, WETMs, ETMs, contact electrical connectors, electrical power storage devices, computer memory and logic devices (page 4, lines 7-14, page 15, lines 5-9); wherein the lateral completion assembly .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange and Brockman et al. as applied to claim 1 above, and further in view of Lovell (US 2013/0186641).  LaGrange and Brockman et al. disclose all the limitations of this claim, as applied above, except for a shroud arranged about the energy transfer mechanism.  Lovell discloses an energy transfer mechanism (inductive couplers 114) and a shroud (212) arranged about the energy transfer mechanism (fig 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the shroud, as taught by Lovell, with the system of LaGrange as modified by Brockman et al. in order to protect the coupler portions (Lovell, paragraph 35).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/095,257 in view of LaGrange (US 6,089,320).  ‘257 as in claim 1 (and in instant claim 1 for example) recites a multilateral wellbore junction comprising a unitary junction assembly with a conduit with two lower apertures on distal ends of respective legs, an upper energy transfer mechanism along the conduit between the first upper aperture and a conduit junction; and a lower wireless energy transfer mechanism.  ‘257 in claim 1 does not recite teach that at least one of the legs is deformable.  LaGrange discloses a substantially similar multilateral junction that it is deformable (figures 9, 10, 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the claimed invention of ‘257 to be deformable in order to provide for the completion of a junction with primary and secondary wellbores while allowing larger secondary wellbore (col. 2, lines 56-67, LaGrange).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/25/2021